Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. The amendments, dated 3/9/22, to claim 1, are unclear and cannot reasonably be understood (see 112b rejection below).  Therefore, applicant’s 3/9/22 arguments, which are based on these amendments, are also unclear and cannot be reasonably understood.  Therefore, applicant’s 3/9/22 arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, “the protruding portion comprising a length in the first axial direction that is different along a third axial direction orthogonal to the first axial direction” is non-sensical and the meaning of the phrase cannot be reasonably deciphered.  “A length in the first axial direction” indicates a straight line of a certain length in the axial direction.  If the “third axial direction” is orthogonal to the first axial direction, then it would be impossible for the “length” to have any dimension in the third axial direction.  Furthermore, “that is different” is non-sensical because the two elements that are being compared as “different” have not been established.   Therefore, what is being claimed by the language added to claim 1 on 3/9/22, cannot be reasonably understood.
Dependent claims 2-14 are considered rejected for incorporating defects from rejected parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freriks et al. (WO 2013/050293 A1).
claim 1, Freriks discloses a liquid ejecting head (10, figs. 1-2) having a supply port (18, figs. 1-2) to which a liquid is supplied and a discharge port (20, fig. 1-2) from which the liquid is discharged, the liquid ejecting head comprising: 
a first flow path (22, figs. 1-4 and 6-8) extending in a first axial direction (left-right, figs. 1-4 and 6-8) between the supply port and the discharge port (see figs. 1-2); and 
a nozzle (34, figs. 1-8) that is provided to branch from the first flow path and that ejects the liquid along a second axial direction orthogonal to the first axial direction (see figs. 1-8), wherein 
the first flow path is provided with a protruding portion (48, figs. 1-7) facing an opening, which opens to the first flow path, of the nozzle (see figs. 1-7), the protruding portion comprising a length in the first axial direction that is different along a third axial direction orthogonal to the first axial direction and the second axial direction, the length at a side of the first flow path being shorter than a portion of the protruding portion aligned with a center of the nozzle (see figs. 1-7).
Regarding claim 2, Freriks further discloses the liquid ejecting head according to claim 1, wherein a length dimension of the protruding portion in the first axial direction is less than or equal to 2 times a length dimension of the opening in the first axial direction (see figs. 1-7).
Regarding claim 3, Freriks further discloses the liquid ejecting head according to claim 2, wherein the length dimension of the protruding portion in the first axial direction is less than or equal to the length dimension of the opening in the first axial direction (see figs. 1-7).
claim 4, Freriks further discloses the liquid ejecting head according to claims 1, wherein a width dimension of the protruding portion in a third axial direction orthogonal to the first axial direction and the second axial direction is more than or equal to 1/2 times a width dimension of the opening in the third axial direction (see fig. 5).
Regarding claim 5, Freriks further discloses the liquid ejecting head according to claim 4, wherein the protruding portion is provided in the first flow path continuously over the third axial direction (see fig. 5).
Regarding claim 6, Freriks further discloses the liquid ejecting head according to claim 1, wherein the protruding portion has a side surface inclined with respect to the first axial direction (see fig. 7).
Regarding claim 8, Freriks further discloses the liquid ejecting head according to claim 1, wherein a height dimension of the protruding portion in the second axial direction is more than or equal to 1/3 times a height dimension of the first flow path in the second axial direction (see figs. 1-4 and 7).
Regarding claim 9, Freriks further discloses the liquid ejecting head according to claim 8, wherein the height dimension of the protruding portion in the second axial direction is more than or equal to 1/2 times the height dimension of the first flow path in the second axial direction (see figs. 1-4 and 7).
Regarding claim 10, Freriks further discloses the liquid ejecting head according to claim 8, wherein the height dimension of the protruding portion in the second axial direction is less than or equal to the height dimension of the first flow path in the second axial direction (see fig. 7).
claim 12, Freriks further discloses the liquid ejecting head according to claim 1, wherein a range occupied by the protruding portion in the first axial direction when viewed in the second axial direction is substantially symmetrical with respect to the center of the opening (see figs. 1-7).
Regarding claim 13, Freriks further discloses the liquid ejecting head according to claim 1, wherein when a diameter of the opening is r, the first flow path extends over a range of a length more than or equal to 2r in both positive and negative directions of the first axial direction from the center of the opening (see figs. 1-7).
Regarding claim 14, Freriks further discloses a liquid ejecting system comprising: the liquid ejecting head according to claim 1, and a mechanism configured to supply a liquid to the supply port, collect the liquid from the discharge port, and circulate the liquid (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freriks et al. (WO 2013/050293 A1).
claim 7, Freriks teaches all claimed limitations, but does not appear to explicitly disclose the liquid ejecting head according to claim 6, wherein the side surface overlaps with an edge of the opening when viewed in the second axial direction.  It would have been obvious to arrange the layout of the invention as in claim 7 for the purpose of optimizing the effectiveness of the protruding portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Freriks teaches all claimed limitations, but does not appear to explicitly disclose the liquid ejecting head according to claim 10, wherein the height dimension of the protruding portion in the second axial direction is less than or equal to 2/3 times the height dimension of the first flow path in the second axial direction.  It would have been obvious to arrange the layout of the invention as in claim 11 for the purpose of optimizing the effectiveness of the protruding portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 23, 2022